Citation Nr: 1541537	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to herbicide exposure.

2.  Entitlement to service connection for lung cancer due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

4.  Entitlement to service connection for brain cancer, to include as secondary to lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran died in July 2013.  The appellant is his surviving spouse, and she has been properly substituted as the claimant in this case.

In July 2015, the appellant testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records included in Virtual VA and the Veterans Benefits Management System.

In a January 2014 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  Thereafter, in March 2014, the appellant's representative submitted additional evidence in support of the claim.  Moreover, in this decision, the Board is granting service connection for his lung cancer with metastasis to the brain.  Therefore, the issue of entitlement to service connection for the cause of the Veteran's death is referred to the originating agency for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving on active duty at the Nakhon Phanom Royal Thai Air Base (RTAFB) and subsequently developed prostate cancer and lung cancer.

2.  The Veteran's erectile dysfunction was etiologically related to his service-connected prostate cancer.

3.  The Veteran's brain cancer was etiologically related to his service-connected lung cancer.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's prostate cancer is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for the Veteran's lung cancer is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

4.  The criteria for entitlement to service connection for brain cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, prostate cancer or lung cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that prostate cancer and lung cancer have become manifest to a degree of 10 percent or more at any time after service.

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C; see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis- Prostate Cancer and Lung Cancer

The appellant asserts that service connection is warranted for the Veteran's prostate cancer and lung cancer due to exposure to herbicides during his active service in Thailand.

Medical evidence of record dated prior to the Veteran's death reflects diagnoses of prostate cancer in 2008 and lung cancer in 2011, with both manifested to a compensable degree.  Thus, the central issue that the Board must resolve is whether the Veteran was exposed to herbicides during his service in Thailand in order to award presumptive service connection for the disabilities.  

Service personnel records confirm that the Veteran was stationed at Nakhon Phanom RTAFB from October1967 to November1968.  His DD 214 lists his occupational specialty as an aircraft radio repairman.  The Veteran's service records do not clearly show that he was exposed to herbicides while on active duty.  However, in written statements, he reported that his duties as an aircraft radio repairman required him to work on planes on the flight line, which he asserted was in close proximity to the perimeter of Nakhon Phanom RTAFB.  In support of this contention, the Veteran submitted aerial maps and photos of the RTAFB, which he asserted show that the flight line was next to the base's perimeter.  He further contended to have been exposed to herbicides because he worked on C-123 aircrafts that had flown from Vietnam.

The appellant reiterated the Veteran's contentions during the July 2015 hearing.

Although the Veteran's service personnel records do not specifically confirm his service duties placed him in close proximity to the base perimeter of Nakhon Phanom RTAFB, the various statements provided by the Veteran over the course of the claims have been consistent and the Board finds no reason to question his veracity.

In sum, the evidence of record demonstrates the Veteran served at Nakhon Phanom RTAFB, within close proximity to the base perimeter where herbicides were sprayed, and he manifested prostate cancer and lung cancer to a compensable degree following his discharge from service.  Therefore, service connection is warranted for these disabilities on a presumptive basis.

IV.  Factual Background and Analysis- Erectile Dysfunction and Brain Cancer 

The appellant seeks service connection on a secondary basis for erectile dysfunction due to the Veteran's prostate cancer and for brain cancer due to his lung cancer.

Post-service medical records dated from 2009 reflect treatment of the Veteran's erectile dysfunction in association with his prostate cancer, to include a radical prostatectomy.      

Private medical records dated from February 2012 show findings of lung cancer with metastatic disease in the brain.

As decided herein, service connection has been awarded for the Veteran's prostate cancer and lung cancer based on presumed herbicide exposure.  The medical evidence indicates that his diagnosed erectile dysfunction is related to his prostate cancer and that his lung cancer metastasized to his brain.  There is no evidence of record indicating any contrary etiology for his erectile dysfunction and brain cancer.  Therefore, secondary service connection for the claimed disorders is warranted.      


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for prostate cancer is granted.

Service connection for lung cancer is granted.

Service connection for erectile dysfunction is granted.

Service connection for brain cancer is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


